                                                                                                 Case 2:16-cv-00654-APG-DJA Document 68 Filed 06/02/20 Page 1 of 3



                                                                                             1   DIANA S. EBRON, ESQ.
                                                                                                 Nevada Bar No. 10580
                                                                                             2   E-mail: diana@kgelegal.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             3   Nevada Bar No. 10593
                                                                                                 E-mail: jackie@kgelegal.com
                                                                                             4   KAREN L. HANKS, ESQ.
                                                                                                 Nevada Bar No. 9578
                                                                                             5   E-mail: karen@kgelegal.com
                                                                                                 KIM GILBERT EBRON
                                                                                             6   7625 Dean Martin Drive, Suite 110
                                                                                                 Las Vegas, Nevada 89139
                                                                                             7   Telephone: (702) 485-3300
                                                                                                 Facsimile: (702) 485-3301
                                                                                             8   Attorneys for SFR Investments Pool 1, LLC
                                                                                             9                             UNITED STATES DISTRICT COURT
                                                                                            10                                    DISTRICT OF NEVADA
                                                                                            11   BANK OF NEW YORK MELLON, FKA                   Case No. 2:16-cv-00654-APG-DJA
                                                                                                 BANK OF NEW YORK, AS TRUSTEE FOR
                                                                                            12   THE CERTIFICATEHOLDERS OF THE                  JUDGMENT BY DEFAULT AGAINST
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 CWALT, INC., ALTERNATIVE LOAN                  JOHN P. FERRARO AND MARCHELLA
KIM GILBERT EBRON




                                                                                            13   TRUST 2007-AO8 MORTGAGE PASS-                  M. FERRARO
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                 THROUGH CERTIFICATES, SERIES 2007-
                                                                                            14   AO8,
                                                                                                                  Plaintiff,
                                                                                            15   vs.
                                                                                            16   TERRA BELLA OWNERS ASSOCIATION,
                                                                                                 INC.; SFR INVESTMENTS POOL 1, LLC;
                                                                                            17   HAMPTON & HAMPTONCOLLECTIONS
                                                                                                 LLC,
                                                                                            18                    Defendants.
                                                                                            19
                                                                                                 SFR INVESTMENTS POOL 1, LLC, a
                                                                                            20   Nevada limited liability company,
                                                                                            21                       Counter/Cross- Claimant,
                                                                                            22   vs.
                                                                                            23   BANK OF NEW YORK MELLON, FKA
                                                                                                 BANK OF NEW YORK, AS TRUSTEE FOR
                                                                                            24   THE CERTIFICATEHOLDERS OF THE
                                                                                                 CWALT, INC., ALTERNATIVE LOAN
                                                                                            25   TRUST 2007-AO8 MORTGAGE PASS-
                                                                                                 THROUGH CERTIFICATES, SERIES 2007-
                                                                                            26   AO8; JOHN P. FERRARO, an individual; and
                                                                                                 MARCHELLA M. FERRARO, an individual,
                                                                                            27
                                                                                                                   Counter/Cross- Defendants.
                                                                                            28

                                                                                                                                             -1-
                                                                                                 Case 2:16-cv-00654-APG-DJA Document 68 Filed 06/02/20 Page 2 of 3


                                                                                                                JUDGMENT BY DEFAULT AGAINST JOHN P. FERRARO
                                                                                             1                          AND MARCHELLA M. FERRARO
                                                                                             2          This matter came before the Court on SFR Investments Pool 1, LLC’s (“SFR”) Motion for

                                                                                             3   Judgment by Default against John P. Ferraro and Marchella M. Ferraro (“The Ferraros” or “Cross-

                                                                                             4   Defendants”). Having considered the motion, including the declarations attached thereto, the Court

                                                                                             5   makes the following findings of fact and conclusions of law:

                                                                                             6   1.     On June 13, 2016, SFR filed a Cross-Claim [ECF No. 32] for quiet title and injunctive

                                                                                             7   relief against the Ferraros, relating to real property located at 9501 Canyon Hollow Avenue, Las

                                                                                             8   Vegas, Nevada 89149; Parcel No. 125-18-710-013 (“the Property”).

                                                                                             9   2.     The Ferraros failed to answer the complaint within the 21-day time limit set forth in FRCP

                                                                                            10   12. The Clerk of the Court appropriately entered a default against the Ferraros on January 10, 2020.

                                                                                            11   3.     The Ferraros are not incompetent, infants, or serving in the United States military.

                                                                                            12   4.     SFR submitted credible evidence in support of its motion in the form of documents
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13   obtained from the Official Records of the Clark County Recorder and declarations made under
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14   penalty of perjury that demonstrate prima facie grounds sufficient to enter default judgment against

                                                                                            15   Abelson.

                                                                                            16          NOW, THEREFORE, pursuant to FRCP 55(b)(2), having considered the evidence and

                                                                                            17   made the foregoing findings of fact and conclusions of law, and finding good cause,

                                                                                            18          IT IS ORDERED, ADJUDGED AND DECREED that Cross-Defendants, John P. Ferraro

                                                                                            19   and Marchella M. Ferraro, any successors and assigns, have no right, title or interest in the Property

                                                                                            20   and that SFR is the rightful title owner.

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26   …

                                                                                            27   …

                                                                                            28   …

                                                                                                                                                 -2-
                                                                                                 Case 2:16-cv-00654-APG-DJA Document 68 Filed 06/02/20 Page 3 of 3



                                                                                             1          IT IS FURTHER ORDERED that this judgment does not adjudicate SFR’s claims against,

                                                                                             2   or the defenses of, any other party to this case.

                                                                                             3

                                                                                             4
                                                                                                                                                UNITED STATES DISTRICT COURT JUDGE
                                                                                             5
                                                                                                                                                Dated:
                                                                                                                                                Dated: June 2, 2020.
                                                                                             6
                                                                                                 Respectfully submitted by:
                                                                                             7
                                                                                                 KIM GILBERT EBRON
                                                                                             8
                                                                                                  /s/ Jason G. Martinez
                                                                                             9   JASON G. MARTINEZ, ESQ.
                                                                                                 Nevada Bar No. 13375
                                                                                            10   7625 Dean Martin Dr., Ste. 110
                                                                                            11   Las Vegas, NV 89139
                                                                                                 Attorneys for SFR Investments Pool 1, LLC
                                                                                            12
                                                                                                 DATED this 24th day of April, 2020.
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                                     -3-
